Pacific Coast National Bancorp Announces 2007 Financial Results SAN CLEMENTE, Calif.(BUSINESS WIRE)Feb. 29, 2008Pacific Coast National Bancorp ("Company") (OTCBB: PCST.OB) the parent corporation of Pacific Coast National Bank ("Bank"), today announced significant improvement towards achieving profitability, reporting a net loss for 2007 of $4.0 million or $1.77 per share, as compared to a $4.2 million or $1.84 per share net loss for 2006. The decline in loss per share was primarily due to a 73% increase in net interest income before provision for loan losses, a significant increase in non-interest income and a reduction in non-cash expense related to the Bank's adoption of Statement of Financial Accounting Standards No.123(R) ("SFAS 123R") The increase in net interest income reflects the Company's record growth for 2007. As of December 31, 2007, the Company's assets increased over 100% to $112.5 million compared to $56.2 at December 31, 2006. Net loans outstanding increased 180% to $96.1 million at December 31, 2007, compared to $34.4 million at December 31, 2006.Asset growth has been funded with strong core deposit growth supplemented recently with brokered certificates of deposit. Total deposits increased to $99.0 million from $39.9 million as of December 31, 2007 and 2006 respectively, representing an increase of 148%. "These results validate our original business model. We took the time to build an infrastructure that could properly manage and support this type of significant growth. Furthermore, I am so proud of the staff we have here at Pacific Coast National Bank. With their dedication to our customers, we have developed a loyal client base." stated President and Chief Operating Officer Michael S. Hahn. "We appreciate the patience of our shareholders during this start-up period, and look forward with them to the next phase of the Bank's development as a profitable financial institution." Hahn continued, "We have been operating in a difficult economic environment throughout 2007. Despite this, Pacific Coast National Bank was able to increase our loan portfolio while maintaining our credit objectives. The significant change in our economy over the past 18 months has caused us to enter 2008 conservatively from a lending perspective. During 2007, the Bank obtained approval from the Office of the Comptroller of the Currency to expand its array of loan products to include accounts receivable lending. Although we are still pursuing solid commercial real estate lending opportunities, the Bank has dedicated resources to shift our focus to commercial and industrial clients. These owner-operated businesses are relationship based and provide not only lending opportunities, but also core deposits. In addition, during 2007 we expanded our SBA Lending Department. This expansion along with the Bank's designation as a preferred lender ("PLP") by the Small Business Administration in October of 2006 allowed the Bank to increase the number of SBA 7(a) loan originations. The small business owner knows that when they come to us, we will customize our products to meet their financial needs." Hahn indicated, "During 2007, the Bank's growth was focused on commercial real estate and construction loans. As a result, we ended the year with a large portfolio increase in both of these product areas." Hahn added, "Residential construction loans can expose the bank to greater risk, however, we attempt to mitigate this risk by the way each of our loans are underwritten and managed. Our lending staff is very experienced; almost all exceed 35 years of lending experience." Balance Sheet Summary: The Company continued to experience significant balance sheet growth during the fourth quarter with total assets increasing $22.8 million, to $112.5 million at December 31, 2007. Net loans outstanding increased $20.0 million to $96.1 million at December 31, 2007 in the fourth quarter of 2007. Specifically, the Bank's construction loan portfolio totaled $31.2 million or 31.9% of total loans at December 31, 2007 as compared to $3.9 million or 11.1% at year-end 2006. The commercial real estate portfolio increased to $41.7 million or 42.7% of total loans compared to $18.5 million and 53.1% of total loans at December 31, 2006. Residential real estate loans remained relatively unchanged at $2.7 million or 2.7% of total loans compared to $2.4 million and 6.9% of total loans at December 31, 2007 and 2006 respectively.
